

91 HR 3105 IH: Common Sense Cannabis Reform for Veterans, Small Businesses, and Medical Professionals Act
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3105IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Joyce of Ohio (for himself and Mr. Young) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo limit the application of Federal laws to the distribution and consumption of marihuana, and for other purposes.1.Short titleThis Act may be cited as the Common Sense Cannabis Reform for Veterans, Small Businesses, and Medical Professionals Act.2.Application of the Controlled Substances Act to marihuana(a)In generalPart A of the Controlled Substances Act (21 U.S.C. 801 et seq.) is amended by adding at the end the following:103.Application of this Act to marihuana(a)Prohibition on certain shipping or transportationThis Act shall not apply to marihuana, except that it shall be unlawful only to ship or transport, in any manner or by any means whatsoever, marihuana, from one State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof, into any other State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof, or from any foreign country into any State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof, when such marihuana is intended, by any person interested therein, to be received, possessed, sold, or in any manner used, either in the original package or otherwise, in violation of any law of such State, territory, or district of the United States, or place noncontiguous to but subject to the jurisdiction thereof.(b)PenaltyWhoever knowingly violates subsection (a) shall be fined under title 18, United States Code, imprisoned not more than 1 year, or both..(b)Table of contentsThe table of contents for the Comprehensive Drug Abuse Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is amended by striking the item relating to section 103 and inserting the following:Sec. 103. Application of this Act to marihuana..3.Descheduling marihuana(a)Removed from schedule of controlled substancesSubsection (c) of Schedule I of section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended—(1)by striking marihuana; and(2)by striking tetrahydrocannabinols.(b)Removal of prohibition on import and exportSection 1010(b) of the Controlled Substances Import and Export Act (21 U.S.C. 960) is amended—(1)in paragraph (1)—(A)in subparagraph (F), by inserting or after the semicolon;(B)by striking subparagraph (G); and(C)by redesignating subparagraph (H) as subparagraph (G);(2)in paragraph (2)—(A)in subparagraph (F), by inserting or after the semicolon;(B)by striking subparagraph (G); and(C)by redesignating subparagraph (H) as subparagraph (G);(3)in paragraph (3), by striking paragraphs (1), (2), and (4) and inserting paragraphs (1) and (2);(4)by striking paragraph (4); and(5)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively.(c)Conforming amendments to Controlled Substances ActThe Controlled Substances Act (21 U.S.C. 801 et seq.) is amended—(1)in section 102(44) (21 U.S.C. 802(44)), by striking marihuana,;(2)in section 401(b) (21 U.S.C. 841(b))—(A)in paragraph (1)—(i)in subparagraph (A)—(I)in clause (vi), by inserting or after the semicolon;(II)by striking (vii); and(III)by redesignating clause (viii) as clause (vii);(ii)in subparagraph (B)—(I)by striking clause (vii); and(II)by redesignating clause (viii) as clause (vii);(iii)in subparagraph (C), by striking subparagraphs (A), (B), and (D) and inserting subparagraphs (A) and (B);(iv)by striking subparagraph (D);(v)by redesignating subparagraph (E) as subparagraph (D); and(vi)in subparagraph (D)(i), as redesignated, by striking subparagraphs (C) and (D) and inserting subparagraph (C);(B)by striking paragraph (4); and(C)by redesignating paragraphs (5), (6), and (7) as paragraphs (4), (5), and (6), respectively;(3)in section 402(c)(2)(B) (21 U.S.C. 842(c)(2)(B)), by striking , marihuana,;(4)in section 403(d)(1) (21 U.S.C. 843(d)(1)), by striking , marihuana,;(5)in section 418(a) (21 U.S.C. 859(a)), by striking the last sentence;(6)in section 419(a) (21 U.S.C. 860(a)), by striking the last sentence;(7)in section 422(d) (21 U.S.C. 863(d))—(A)in the matter preceding paragraph (1), by striking marijuana,; and(B)in paragraph (5), by striking , such as a marihuana cigarette,; and(8)in section 516(d) (21 U.S.C. 886(d)), by striking section 401(b)(6) each place the term appears and inserting section 401(b)(5).4.Regulation and labeling of marijuana(a)In generalNot later than 1 year after the date of enactment of this Act, the Food and Drug Administration and the Alcohol and Tobacco Tax and Trade Bureau of the Department of the Treasury shall, jointly, issue rules to regulate marijuana. Such rules shall, to the extent practicable, be similar to Federal rules regulating alcohol.(b)Effective date of deschedulingThe amendments made by sections 2 and 3 of this Act shall take effect on the date that the final rules issued pursuant to subsection (a) take effect.5.Banking protections(a)Safe harborA depository institution that provides a financial service to a person shall not violate any Federal or State law for providing such financial service solely because such person is a cannabis-related legitimate business or a service provider.(b)DefinitionsIn this section:(1)Business of insuranceThe term business of insurance has the meaning given such term in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481).(2)CannabisThe term cannabis has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802).(3)Cannabis productThe term cannabis product means any article which contains cannabis, including an article which is a concentrate, an edible, a tincture, a cannabis-infused product, or a topical.(4)Cannabis-related legitimate businessThe term cannabis-related legitimate business means a manufacturer, producer, or any person or company that—(A)engages in any activity described in subparagraph (B) pursuant to a law established by a State or a political subdivision of a State, as determined by such or political subdivision; and(B)participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products.(5)Depository institutionThe term depository institution means—(A)a depository institution as defined in section 3(c) of the Federal Deposit Insurance Act (12 U.S.C. 1813(c));(B)a Federal credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752); or(C)a credit union as defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752).(6)Financial serviceThe term financial service—(A)means a financial product or service, as defined in section 1002 of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5481), regardless if the customer receiving the product or service is a consumer or commercial entity;(B)means a financial product or service, or any combination of products and services, permitted to be provided by—(i)a national bank or a financial subsidiary pursuant to the authority provided under—(I)the provision designated Seventh of section 5136 of the Revised Statutes of the United States (12 U.S.C. 24); or(II)section 5136A of the Revised Statutes of the United States (12 U.S.C. 24a); and(ii)a Federal credit union, pursuant to the authority provided under the Federal Credit Union Act;(C)includes the business of insurance;(D)includes, whether performed directly or indirectly, the authorizing, processing, clearing, settling, billing, transferring for deposit, transmitting, delivering, instructing to be delivered, reconciling, collecting, or otherwise effectuating or facilitating of payments or funds, where such payments or funds are made or transferred by any means, including by the use of credit cards, debit cards, other payment cards, or other access devices, accounts, original or substitute checks, or electronic funds transfers;(E)includes acting as a money transmitting business which directly or indirectly makes use of a depository institution in connection with effectuating or facilitating a payment for a cannabis-related legitimate business or service provider in compliance with section 5330 of title 31, United States Code, and any applicable State law; and(F)includes acting as an armored car service for processing and depositing with a depository institution or a Federal reserve bank with respect to any monetary instruments (as defined under section 1956(c)(5) of title 18, United States Code.(7)ManufacturerThe term manufacturer means a person who manufactures, compounds, converts, processes, prepares, or packages cannabis or cannabis products.(8)ProducerThe term producer means a person who plants, cultivates, harvests, or in any way facilitates the natural growth of cannabis.(9)Service providerThe term service provider—(A)means a business, organization, or other person that—(i)sells goods or services to a cannabis-related legitimate business; or(ii)provides any business services, including the sale or lease of real or any other property, legal or other licensed services, or any other ancillary service, relating to cannabis; and(B)does not include a business, organization, or other person that participates in any business or organized activity that involves handling cannabis or cannabis products, including cultivating, producing, manufacturing, selling, transporting, displaying, dispensing, distributing, or purchasing cannabis or cannabis products.(10)StateThe term State means each of the several States, each Indian Tribe, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession of the United States.6.Safe harbor for use by veterans of medical marijuana(a)Safe harborNotwithstanding any provision of Federal law, it shall not be unlawful for—(1)a veteran to use, possess, or transport medical marijuana in a State or on Indian land if the use, possession, or transport is authorized and in accordance with the law of the applicable State or Indian Tribe;(2)a physician to discuss with a veteran the use of medical marijuana as a treatment if the physician is in a State or on Indian land where the law of the applicable State or Indian Tribe authorizes the use, possession, distribution, dispensation, administration, delivery, and transport of medical marijuana; or(3)a physician to recommend, complete forms for, or register veterans for participation in a treatment program involving medical marijuana that is approved by the law of the applicable State or Indian Tribe.(b)DefinitionsIn this section:(1)Indian landThe term Indian land means any of the Indian lands, as such term is defined in section 824(b) of the Indian Health Care Improvement Act (25 U.S.C. 1680n).(2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(3)PhysicianThe term physician means a physician appointed by the Secretary of Veterans Affairs under section 7401(1) of title 38, United States Code.(4)StateThe term State has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).(5)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code.7.Studies on use of medical marijuana(a)Study on effects of medical marijuana on individuals in pain or who are impaired(1)In generalNot later than two years after the date of the enactment of this Act, the Director of the National Institutes of Health shall conduct or support a study on the effects of medical marijuana on individuals in pain or who are impaired.(2)ReportNot later than 180 days after the date on which the study required under paragraph (1) is completed, the Director shall submit to Congress a report on the study, which shall include such recommendations for legislative or administrative action as the Director considers appropriate.(b)Study on use of State medical marijuana programs(1)In generalNot later than two years after the date of the enactment of this Act, the Director of the National Institutes of Health shall conduct or support a study on the relationship between treatment programs involving medical marijuana that are approved by States, the access of individuals to such programs, and a reduction in opioid abuse.(2)ReportNot later than 180 days after the date on which the study required under paragraph (1) is completed, the Director shall submit to Congress a report on the study, which shall include such recommendations for legislative or administrative action as the Director considers appropriate.